Citation Nr: 0822632	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-38 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
condition.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Nashville, Tennessee Regional Office (RO).

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim for entitlement to service 
connection for a stomach condition in August 1991.  The 
veteran did not appeal this decision.  It is the last final 
decision on the claim.

2.  Evidence associated with the claims file since the August 
1991 rating decision regarding a stomach condition is new and 
material evidence as it is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises the 
reasonable possibility of substantiating the previously 
disallowed claim.

3.  The weight of the competent medical evidence does not 
indicate that the veteran is currently diagnosed with a 
stomach condition that is medically related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence having been presented for the 
claim for a stomach condition, the claim for service 
connection for a stomach condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  A stomach condition was not incurred or aggravated during 
active duty service or within one year of separation.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
December 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  However, even had this 
notice been insufficient the point would be moot as the 
veteran's claim for service connection is reopened below.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2004 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
He was also asked to submit evidence and/or information in 
his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2006 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the veteran's service medical records and 
VA treatment records.  No VA examination was conducted but as 
the veteran has submitted no evidence linking any current 
stomach condition to service, none is required prior to 
adjudication by the Board.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim to Reopen

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for a stomach condition.  This claim was 
previously denied in an unappealed rating decision by the RO 
in August 1991.

While an unappealed rating decision is final (See 38 U.S.C.A. 
§ 7105), applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Evidence at the time of the last final rating decision issued 
in August 1991 with regards to this claim included the 
veteran's service medical records and several post-service 
medical records.  The veteran's service medical records 
indicated no treatment or complaints regarding a stomach 
condition.  Additionally, the post-service medical records 
submitted to that date had not included a diagnosis of such a 
condition.

Since the last final disallowance, the veteran's VA treatment 
records indicate treatment for gastroesophageal reflux 
disease beginning in 2004 and listed as a continuing 
historical diagnosis in the remaining treatment records.  
This disease is considered to be a diagnosis of a stomach 
condition as claimed by the veteran.  This evidence is 
considered to be new as it was not of record at the time of 
the last final disallowance in August 1991.  It is also 
considered to be material as it relates to an unestablished 
fact necessary to substantiate the claim, that of a current 
diagnosis of a stomach condition.  As the veteran has 
submitted evidence that is both new and material with regards 
to his claim for service connection for a stomach condition, 
the claim is reopened.

Claim for Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As discussed above, the veteran's service medical records are 
silent regarding treatment or complaints regarding a stomach 
condition.  The veteran's VA treatment records indicate 
complaints of a variety of stomach symptoms in July 2004.  He 
has since been diagnosed with and treated for 
gastroesophageal reflux disease which is listed as a 
historical diagnosis in his most recent VA treatment records.  

Nowhere in the medical evidence of record, however, has a 
medical opinion been submitted relating any of the veteran's 
stomach symptoms or related diagnoses to service.  Without 
such a nexus opinion linking the veteran's current stomach 
condition to service, the veteran's claim for service 
connection must be denied.

The Board has also considered the veteran's statements that 
any stomach condition is related to his service.  In this 
vein, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence. Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, here the 
initial complaint of stomach symptoms was made in 2004, many 
years after separation from service and with no link made to 
service.  As such, the evidence contradicts the theory of 
continuity as it may have been raised by the veteran.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a stomach condition is reopened.

Service connection for a stomach condition is denied.


REMAND

The veteran claims that his disability resulting from PTSD 
has increased.  The veteran submitted a written statement in 
September 2007 stating that his condition had increased in 
severity so much so as to render him incapable of working.  
He also stated that this increase in severity was documented 
in the VA treatment records from the Memphis, Tennessee VA 
Medical Center.  VA treatment records were last sought from 
that location in February 2007.  As a result of the veteran's 
written statement, treatment records from that date forward 
must be sought prior to adjudication.

Also, as the veteran's statement is somewhat unclear as to 
whether the cited records are from the VA Medical Center or a 
private physician, a letter should be sent to the veteran 
asking for clarification and, if the records are from a 
private physician, appropriate attempts to obtain those 
records should be undertaken and documented in the claims 
file.

In addition, a VA examination must be undertaken in order to 
ascertain the current level of severity of the veteran's 
PTSD.  Indeed, the last examination, undertaken in January 
2005, well precedes the veteran's September 2007 written 
statement in which he contends that his condition has further 
deteriorated.  Therefore, it may longer provide an accurate 
picture of the current degree of disability related to his 
PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from the VA Medical Center in Memphis, 
Tennessee from February 2007 through the 
present date.

2.  Send the veteran a letter asking for 
clarification of the records from Dr. V. 
B., referenced in his September 2007 
written statement, and include information 
regarding obtaining records from a private 
physician.  If information is received 
from the veteran regarding these records, 
make all attempts possible to obtain those 
records and if they are not obtainable, 
indicate that fact along with the reason 
and outline of attempts made in the claims 
file.

3.  Schedule the veteran for a VA 
examination to determine the severity of 
his PTSD.  Have the examiner review the 
claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  Have the 
examiner conduct all necessary tests in 
order to ascertain the severity of the 
veteran's PTSD.

4.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

5.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


